Exhibit 10.2

 

 

 

ASSET REPRESENTATIONS REVIEW AGREEMENT

CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2019-1,

as Issuer,

CAPITAL ONE, NATIONAL ASSOCIATION,

as Sponsor and Servicer

and

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

 

 

Dated as of May 30, 2019

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page  

ARTICLE I. DEFINITIONS

     1  

Section 1.1

   Definitions      1  

ARTICLE II. ENGAGEMENT; ACCEPTANCE

     3  

Section 2.1

   Engagement; Acceptance      3  

Section 2.2

   Eligibility of Asset Representations Reviewer      3  

Section 2.3

   Independence of the Asset Representations Reviewer      3  

ARTICLE III. DUTIES OF THE ASSET REPRESENTATIONS REVIEWER

     3  

Section 3.1

   Review Scope      3  

Section 3.2

   Review Notices      4  

Section 3.3

   Review Materials      4  

Section 3.4

   Missing or Incomplete Review Materials      4  

Section 3.5

   The Asset Review      5  

Section 3.6

   Review Period      5  

Section 3.7

   Review Report      6  

Section 3.8

   Resolution of Review for Certain Subject Receivables      6  

Section 3.9

   Termination of Review      6  

Section 3.10

   Review and Procedure Limitations      6  

Section 3.11

   Review Systems      7  

Section 3.12

   Representatives      7  

Section 3.13

   Dispute Resolution      7  

Section 3.14

   Records Retention      8  

Section 3.15

   No Delegation      8  

ARTICLE IV. PAYMENTS TO ASSET REPRESENTATIONS REVIEW

     8  

Section 4.1

   Annual Fee      8  

Section 4.2

   Review Fee      8  

Section 4.3

   Dispute Resolution; Travel Expenses      9  

Section 4.4

   Payment      9  

Section 4.5

   Payments by the Issuer      9  

ARTICLE V. OTHER MATTERS PERTAINING TO THE ASSET REPRESENTATIONS REVIEWER

     10  

Section 5.1

   Representations and Warranties of the Asset Representations Reviewer      10
 

Section 5.2

   Limitation of Liability of Asset Representations Reviewer      11  

Section 5.3

   Indemnification of Asset Representations Reviewer      11  

Section 5.4

   Indemnification by Asset Representations Reviewer      12  

ARTICLE VI. REMOVAL, RESIGNATION; SUCCESSOR ASSET REPRESENTATION REVIEWER

     13  

Section 6.1

   Eligibility Requirements for Asset Representations Reviewer      13  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 6.2

   Resignation and Removal of Asset Representations Reviewer      13  

Section 6.3

   Successor Asset Representations Reviewer      14  

Section 6.4

   Merger, Consolidation or Succession      14  

ARTICLE VII. TREATMENT OF CONFIDENTIAL INFORMATION

     15  

Section 7.1

   Confidential Information      15  

Section 7.2

   Safeguarding Personally Identifiable Information      17  

ARTICLE VIII. OTHER MATTERS PERTAINING TO THE ISSUER

     18  

Section 8.1

   Termination of this Agreement      18  

Section 8.2

   Limitation of Liability      18  

ARTICLE IX. MISCELLANEOUS PROVISIONS

     19  

Section 9.1

   Amendment      19  

Section 9.2

   Notices, Etc.      20  

Section 9.3

   Severability Clause      20  

Section 9.4

   Governing Law      20  

Section 9.5

   Headings      20  

Section 9.6

   Counterparts      21  

Section 9.7

   Waivers      21  

Section 9.8

   Entire Agreement      21  

Section 9.9

   Severability of Provisions      21  

Section 9.10

   Binding Effect      21  

Section 9.11

   Cumulative Remedies      21  

Section 9.12

   Nonpetition Covenant      21  

Section 9.13

   Submission to Jurisdiction; Waiver of Jury Trial      22  

Section 9.14

   Third-Party Beneficiaries      22  

Exhibit A – Agreed Upon Procedures

 

-ii-



--------------------------------------------------------------------------------

ASSET REPRESENTATIONS REVIEW AGREEMENT

This ASSET REPRESENTATIONS REVIEW AGREEMENT is made and entered into as of
May 30, 2019 (this “Agreement”), by and between CAPITAL ONE PRIME AUTO
RECEIVABLES TRUST 2019-1, a Delaware statutory trust (the “Issuer”), CAPITAL
ONE, NATIONAL ASSOCIATION, a national banking association (the “Bank”, and in
its capacity as sponsor, the “Sponsor”, and in its capacity as servicer, the
“Servicer”), and CLAYTON FIXED INCOME SERVICES LLC, a Delaware limited liability
company (“Clayton”, and in its capacity as asset representations reviewer, the
“Asset Representations Reviewer”).

WHEREAS, the Issuer has determined to engage the Asset Representations Reviewer
to perform reviews of Receivables for compliance with the representations and
warranties made by the Sponsor regarding such Receivables; and

WHEREAS, the Asset Representations Reviewer desires to accept such engagement;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale Agreement dated as of the date hereof (as
from time to time amended, supplemented or otherwise modified and in effect, the
“Sale Agreement”) between the Issuer and Capital One Auto Receivables, LLC, as
seller, which also contains rules as to usage that are applicable herein.

Whenever used in this Agreement, the following words and phrases shall have the
following meanings:

“Annual ARR Fee” has the meaning set forth in Section 4.1.

“Asset Review” means the completion by the Asset Representations Reviewer of the
“Tests” set forth in Exhibit A for each Subject Receivable as further described
in Section 3.5.

“Client Records” has the meaning set forth in Section 3.14.

“Confidential Information” has the meaning set forth in Section 7.1.

“Disclosing Party” has the meaning set forth in Section 7.1.

“Eligible Asset Representations Reviewer” means a Person who (i) is not, and is
not Affiliated with, the Sponsor, the Seller, the Servicer, the Indenture
Trustee, the Owner Trustee or any of their respective Affiliates and (ii) was
not engaged or Affiliated with a Person that was engaged by the Sponsor or any
Underwriter to perform due diligence work on the Receivables prior to the
Closing Date.



--------------------------------------------------------------------------------

“Eligibility Representations” shall mean those representations identified within
the “Tests” included in Exhibit A.

“Indemnified Person” has the meaning set forth in Section 5.3.

“Personally Identifiable Information” or “PII” has the meaning set forth in
Section 7.2.

“Privacy Laws” has the meaning set forth in Section 7.2.

“Receiving Party” has the meaning set forth in Section 7.1.

“Representatives” has the meaning set forth in Section 7.1.

“Review Fee” has the meaning set forth in Section 4.2.

“Review Invoice” means, with respect to any Asset Review, a detailed invoice
prepared by the Asset Representations Reviewer setting forth the calculation of
the applicable Review Fee for such Asset Review.

“Review Materials” means the documents, data, and other information required for
each “Test” in Exhibit A.

“Review Period” has the meaning set forth in Section 3.6.

“Review Report” has the meaning set forth in Section 3.7.

“Subject Receivables” means, for any Asset Review, all Receivables which are
60-Day Delinquent Receivables as of the related Review Satisfaction Date;
provided, that any Receivable repurchased by the Sponsor or the Servicer in
accordance with the Transaction Documents or paid in full by the related Obligor
after the Review Satisfaction Date will no longer be a Subject Receivable.

“Tests” mean the procedures listed in Exhibit A as applied to the process
described in Section 3.5.

“Test Fail” has the meaning set forth in Section 3.5.

“Test Incomplete” has the meaning set forth in Section 3.5.

“Test Otherwise Resolved” has the meeting set forth in Section 3.8.

“Test Pass” has the meaning set forth in Section 3.5.

 

2



--------------------------------------------------------------------------------

ARTICLE II.

ENGAGEMENT; ACCEPTANCE

Section 2.1 Engagement; Acceptance.

The Issuer hereby engages Clayton to act as the Asset Representations Reviewer
for the Issuer. Clayton hereby accepts the engagement and agrees to perform the
obligations of the Asset Representations Reviewer on the terms stated in this
Agreement.

Section 2.2 Eligibility of Asset Representations Reviewer.

Clayton represents and warrants to the Issuer and the Sponsor that it is an
Eligible Asset Representations Reviewer. The Asset Representations Reviewer will
notify the Issuer, the Sponsor and the Servicer promptly if it is not, or on the
occurrence of any action that would result in it not being, an Eligible Asset
Representations Reviewer.

Section 2.3 Independence of the Asset Representations Reviewer.

The Asset Representations Reviewer will be an independent contractor and will
not be subject to the supervision of the Issuer, the Sponsor, the Servicer, the
Indenture Trustee or the Owner Trustee for the manner in which it accomplishes
the performance of its obligations under this Agreement. Unless expressly
authorized by the Issuer, the Sponsor, the Servicer, the Indenture Trustee or
the Owner Trustee, the Asset Representations Reviewer will have no authority to
act for or represent the Issuer, the Sponsor, the Servicer, the Indenture
Trustee or the Owner Trustee, respectively, and will not be considered an agent
of the Issuer, the Sponsor, the Servicer, the Indenture Trustee or the Owner
Trustee. Nothing in this Agreement will make the Asset Representations Reviewer
and any of the Issuer, the Sponsor, the Servicer, the Indenture Trustee or the
Owner Trustee members of any partnership, joint venture or other separate entity
or impose any liability as such on any of them.

ARTICLE III.

DUTIES OF THE ASSET REPRESENTATIONS REVIEWER

Section 3.1 Review Scope.

The parties confirm that the Asset Representations Review is not responsible for
(a) reviewing the Receivables for compliance with the representations and
warranties under the Transaction Documents, except as described in this
Agreement or (b) determining whether noncompliance with the representations and
warranties constitutes a breach of the Eligibility Representations. For the
avoidance of doubt, the parties confirm that the review is not designed to
determine why an Obligor is delinquent or the creditworthiness of the Obligor,
either at the time of any Asset Review or at the time of origination of the
related Receivable. Further, the Asset Review is not designed to establish
cause, materiality or recourse for any Test Fail.

 

3



--------------------------------------------------------------------------------

Section 3.2 Review Notices.

Upon (i) receipt of a Review Notice from the Indenture Trustee in accordance
with Section 7.6(b) of the Indenture and (ii) obtaining access to the Review
Materials in accordance with Section 3.3 of this Agreement, the Asset
Representations Reviewer will start an Asset Review. The Asset Representations
Reviewer will not be obligated to begin, and may not begin, an Asset Review
until the Asset Representations Reviewer receives a Review Notice. Within ten
(10) Business Days of receipt of a Review Notice, the Servicer shall provide the
list of Subject Receivables to the Asset Representations Reviewer in the format
selected by the Servicer to the address specified in Section 9.2.

None of the Issuer, the Servicer, the Sponsor or the Asset Representations
Reviewer is obligated to verify whether the Indenture Trustee properly
determined that a Review Notice was required. None or the Issuer, the Sponsor or
the Asset Representations Reviewer is obligated to verify the accuracy or
completeness of the list of Subject Receivables provided by the Servicer.

Section 3.3 Review Materials.

The Servicer will provide reasonable assistance to the Asset Representations
Reviewer to facilitate the Asset Review. Within sixty (60) days of receipt by
the Servicer of the Review Notice, the Servicer will provide the Asset
Representations Reviewer with access to the Review Materials for all Subject
Receivables in one or more of the following ways, as elected by the Servicer:
(i) by providing access to the Servicer’s receivables system, either remotely or
at one or more of the properties of the Servicer; (ii) by electronic posting of
Review Materials to a password-protected website to which the Asset
Representations Reviewer has access; (iii) by providing originals or photocopies
at one or more of the offices of the Servicer (or any subservicer or vendor)
where the Receivable Files are located; (iv) by sending originals or photocopies
of Review Materials to the Asset Representations Reviewer at the address
specified in Section 9.2; or (v) in another manner agreed to by the Servicer and
the Asset Representations Reviewer. The Servicer may redact or remove Personally
Identifiable Information from the Review Materials so long as such redaction or
removal does not result in a change in the meaning or usefulness of the Review
Materials. The Asset Representations Reviewer shall not be liable for any
failure of the Review Materials to be accurate and complete, including any
failure that results in the Review Materials being misleading in any material
respect.

If the Servicer provides access to the Review Materials at one of its offices,
such access will be afforded without additional charge but only (i) upon
reasonable notice, (ii) during normal business hours, (iii) subject to the
Servicer’s normal security and confidentiality procedures and (iv) at offices
designated by the Servicer.

Section 3.4 Missing or Incomplete Review Materials.

The Asset Representations Reviewer will complete the Tests for each Eligibility
Representation only using documentation that is made available to it. Upon
receipt of the Review Materials, the Asset Representations Reviewer will
complete an initial document inventory to determine if any Review Materials are
missing or insufficient for the Asset Representations Reviewer to perform any
Test. If the Asset Representations Reviewer

 

4



--------------------------------------------------------------------------------

reasonably determines that any of the Review Materials are missing or
insufficient for the Asset Representations Reviewer to perform any Test, the
Asset Representations Reviewer will notify the Servicer promptly, and in any
event no less than twenty (20) calendar days before completing the Review, and
the Servicer will use reasonable efforts to provide the Asset Representations
Reviewer access to such missing Review Materials or other documents or
information to correct the insufficiency within fifteen (15) calendar days. Once
the Asset Representations Reviewer has confirmed the majority of the Review
Materials have been provided in accordance with Section 3.3, the Asset
Representations Reviewer will commence the Asset Review. In instances where
Review Material is not accessible, clearly unidentifiable, and/or illegible, the
Asset Representations Reviewer will request that the Servicer (with a copy to
the Sponsor) provide an updated copy of such Review Material. If the Servicer
and the Sponsor have not provided the missing Review Material for a Subject
Receivable to the Asset Representations Reviewer within sixty (60) days of
notification by the Asset Representations Reviewer, the parties agree that such
Subject Receivable will have a Test Incomplete for the related Test(s) and the
Review Report will indicate the reason for the Test Incomplete.

Section 3.5 The Asset Review.

(a) For an Asset Review, the Asset Representations Reviewer will perform for
each Subject Receivable the applicable procedures listed under “Tests” in
Exhibit A for each Eligibility Representation. In the course of its review, the
Asset Representations Reviewer will use the Review Materials listed in Exhibit
A. For each Test and Subject Receivable, the Asset Representations Reviewer will
determine if the Test has been satisfied (a “Test Pass”), if the Test has not
been satisfied (a “Test Fail”) or if the Test could not be concluded as a result
of missing or incomplete Review Materials (a “Test Incomplete”); provided,
however, that prior to determining that the Test has not been satisfied, the
Asset Representations Reviewer will consult with the Servicer to determine
whether the Servicer is able to provide supplemental information to the Asset
Representations Reviewer for the related Subject Receivable in connection with
such Test, pursuant to the procedure described in Section 3.4.

(b) If a Subject Receivable was included in a prior Asset Review, the Asset
Representations Reviewer will not conduct additional Tests on any such duplicate
Subject Receivable unless such Subject Receivable was deemed a Test Incomplete
as a result of the failure of the Servicer and the Sponsor to provide missing
Review Materials for such Subject Receivable and the Sponsor elects to have such
Subject Receivable included in the current Asset Review. The Asset
Representations Reviewer will include the previously reported Test results for
any such duplicate Subject Receivable within the Review Report for the current
Asset Review.

Section 3.6 Review Period.

The Asset Representations Reviewer will complete the Review within sixty
(60) days of receiving access to the Review Materials in accordance with
Section 3.3 (such time period, the “Review Period”); provided, that if
additional Review Materials are provided to the Asset Representations Reviewer
as described in Section 3.4 or Section 3.5, the Review Period will be extended
for an additional thirty (30) days.

 

5



--------------------------------------------------------------------------------

Section 3.7 Review Report.

Within ten (10) Business Days following the end of the applicable Review Period
described in Section 3.6, the Asset Representations Reviewer will provide the
Issuer, the Servicer and the Indenture Trustee with a report (a “Review Report”)
specifying for each Subject Receivable whether there was a Test Pass, a Test
Fail, a Test Incomplete (as contemplated by Section 3.5) or a Test Otherwise
Resolved (as contemplated by Section 3.8) for each Test and Subject Receivable.
The Review Report will include a summary of the findings and conclusions of the
Asset Representations Reviewer with respect to the Asset Review to be included
in the Form 10-D for the Issuer for the Collection Period in which the Review
Report is received. The Asset Representations Reviewer will ensure that the
Review Report does not contain any Personally Identifiable Information. Upon
reasonable request of the Servicer, the Asset Representations Reviewer will
provide additional detail regarding the Test results. For the avoidance of
doubt, the Indenture Trustee shall have no obligation to forward the Review
Report to any Noteholder or any other person.

Section 3.8 Resolution of Review for Certain Subject Receivables.

Following the delivery of the list of the Subject Receivables and before the
delivery of the Review Report by the Asset Representations Reviewer, the
Servicer may notify the Asset Representations Reviewer if a Subject Receivable
is paid in full by or on behalf of the Obligor or purchased from the Issuer by
the Sponsor or the Servicer in accordance with the Transaction Documents. On
receipt of notice, the Asset Representations Reviewer will immediately terminate
all Tests of such Receivables and the Asset Review of such Receivables will be
considered resolved (a “Test Otherwise Resolved”). In this case, the Review
Report will indicate a Test Otherwise Resolved for the Receivables and the
related reason.

Section 3.9 Termination of Review.

If an Asset Review is in process and the Notes will be paid in full on the next
Payment Date (including any payment in full as a result of any early redemption
of the Notes), the Servicer will notify the Asset Representations Reviewer and
the Indenture Trustee no less than ten (10) days before that Payment Date. On
receipt of notice, the Asset Representations Reviewer will terminate the Asset
Review immediately and will not be obligated to deliver a Review Report. Within
ten (10) days after receipt of such notice, the Asset Representations Reviewer
will provide the Issuer, the Servicer and the Indenture Trustee with the related
Review Invoice.

Section 3.10 Review and Procedure Limitations.

The Asset Representations Reviewer will have no obligation (i) to determine
whether a Delinquency Trigger has occurred, (ii) to determine whether the
required percentage of Noteholders has voted to direct an Asset Review and may
rely on the information in any Review Notice delivered by the Indenture Trustee,
(iii) to determine which Receivables are Subject Receivables and may rely on the
list of Subject Receivables provided by the Servicer, (iv) to confirm the
validity of the Review Materials, (v) other than as specified in Section 3.3, to
obtain missing or insufficient Review Materials, or (vi) to take any action or
to cause any other party to take any action under any of the Transaction
Documents to enforce any remedies for any breach of a representation, warranty
or covenant, including any Eligibility Representation.

 

6



--------------------------------------------------------------------------------

The Asset Representations Reviewer shall be required to perform only the testing
procedures listed under “Tests” in Exhibit A, and shall have no obligation to
perform additional testing procedures on any Subject Receivables or to consider
any additional information provided by any party. The Asset Representations
Reviewer shall have no obligation to provide reporting or other information
other than the Review Report described in Section 3.7. However, the Asset
Representations Reviewer may provide additional information about any Subject
Receivable that it determines in good faith to be material to its performance of
an Asset Review.

Section 3.11 Review Systems.

The Asset Representations Reviewer shall maintain and utilize an electronic case
management system to manage the Tests and to provide systematic control over
each step in the Asset Review process and ensure consistency and repeatability
for the Tests. The Asset Representations Reviewer will ensure that these systems
allow for each Subject Receivable and the related Review Materials to be
individually tracked and stored as contemplated by this Agreement. The Asset
Representations Reviewer will maintain adequate staff that is properly trained
to conduct Asset Reviews as required by this Agreement.

Section 3.12 Representatives.

(a) Servicer Representative. The Servicer will provide reasonable access to one
or more designated representatives to respond to reasonable requests and
inquiries made by the Asset Representations Reviewer in its completion of an
Asset Review.

(b) Asset Representations Review Representative. The Asset Representations
Reviewer will provide reasonable access to one or more designated
representatives to respond to reasonable requests and inquiries made by the
Servicer, the Sponsor, the Issuer or the Indenture Trustee during the Asset
Representations Reviewer’s completion of an Asset Review. The Asset
Representations Reviewer shall have no obligation to respond to requests or
inquires, and other than as specified in Section 3.13 shall not respond to
requests or inquiries, made by any Person not party to this Agreement other than
the Indenture Trustee; provided, that if the Asset Representations Reviewer
receives any request or inquiry from a Person not a party to this Agreement,
then the Asset Representations Reviewer may inform such Person that they may
contact the Servicer and/or the Indenture Trustee with respect to such request
or inquiry.

Section 3.13 Dispute Resolution.

If a Subject Receivable that was reviewed by the Asset Representations Reviewer
during an Asset Review is the subject of a dispute resolution proceeding under
Section 3.11 of the Purchase Agreement, the Asset Representations Reviewer shall
participate in the dispute resolution proceeding on request of a party to the
proceeding. The reasonable out-of-pocket expenses and reasonable compensation of
the Asset Representations Reviewer for its participation in any dispute
resolution proceeding will be considered expenses of the Requesting Party for
the dispute resolution and (subject to Section 4.3) will be paid by a party to
the dispute resolution as determined by the mediator or arbitrator for the
dispute resolution according to Section 3.11 of the Purchase Agreement.

 

7



--------------------------------------------------------------------------------

Section 3.14 Records Retention.

The Asset Representations Reviewer will maintain copies of Review Materials,
Review Reports and internal work papers and correspondence (collectively the
“Client Records”) for a period of three (3) years after the termination of this
Agreement. At the expiration of the retention period, the Asset Representations
Reviewer, at the option of the Servicer, (i) shall return all Client Records to
the Servicer, in electronic format or, to the extent held in tangible form, in
that form, or (ii) shall destroy such Client Records, in each case in accordance
with Section 7.1(e) of this Agreement. Upon the return or destruction of the
Client Records, as applicable, the Asset Representations Reviewer shall have no
obligation to retain such Client Records or to respond to inquiries concerning
any Asset Review.

Section 3.15 No Delegation.

The Asset Representations Reviewer may not delegate or subcontract its
obligations under this Agreement to any Person without the consent of the
Issuer, the Sponsor and the Servicer.

ARTICLE IV.

PAYMENTS TO ASSET REPRESENTATIONS REVIEW

Section 4.1 Annual Fee.

As compensation for its activities hereunder, the Asset Representations Reviewer
shall be entitled to receive an annual fee in an amount equal to $5,000.00 (the
“Annual ARR Fee”) during the term of this Agreement, which shall be paid by or
on behalf of the Sponsor within thirty (30) days of the date hereof, with
respect to the initial Annual ARR Fee, and within thirty (30) days of the annual
anniversary of this Agreement with respect to each subsequent Annual ARR Fee;
provided, however, that if the Asset Representations Reviewer resigns or is
removed in accordance with Section 6.2, then the Asset Representations Reviewer
shall refund to the Sponsor the portion of the Annual ARR Fee attributable to
the portion of the annual period during which Clayton will no longer act as the
Asset Representations Reviewer, assuming for purposes of such calculation that
the Annual ARR Fee for each day during the annual period is an amount equal to
the Annual ARR Fee divided by 365.

Section 4.2 Review Fee.

Following the completion of an Asset Review and delivery to the Indenture
Trustee, the Sponsor, the Servicer and the Issuer of the Review Report, or, if
earlier, the termination of Asset Review according to Section 3.9, and the
delivery to the Sponsor of the related Review Invoice, the Sponsor shall pay to
the Asset Representations Reviewer a fee of $200.00 for each Subject Receivable
for which the Asset Review was completed plus reasonable out-of-pocket expenses
incurred in connection with travel to the location at which Review Materials are
made available in accordance with Section 3.3 (the “Review Fee”). However, no
Review Fee will be charged

 

8



--------------------------------------------------------------------------------

for any Subject Receivable which was included in a prior Asset Review or for
which no Tests were completed prior to the Asset Representations Reviewer being
notified of a termination of the Asset Review according to Section 3.9 or the
Asset Representations Reviewer being notified of the payment in full or purchase
of any Subject Receivable according to Section 3.8.

Section 4.3 Dispute Resolution; Travel Expenses.

(a) Dispute Resolution Expenses. If the Asset Representations Reviewer
participates in a dispute resolution proceeding under Section 3.13 and its
reasonable out-of-pocket expenses and reasonable compensation for the time it
incurs in participating in the proceeding are not paid by a party to the dispute
resolution within ninety (90) days of the end of the proceeding, the Sponsor
will reimburse the Asset Representations Reviewer for such expenses upon receipt
of a detailed invoice. If the Sponsor makes any payment under this Section and
the Asset Representations Reviewer later collects any of the amounts for which
the payments were made to it from others, the Asset Representations Reviewer
will promptly repay the amounts to the Sponsor.

(b) Reimbursement of Travel Expenses. If the Servicer provides access to the
Review Materials at one of its properties, the Sponsor will reimburse the Asset
Representations Reviewer for its reasonable travel expenses incurred in
connection with the Asset Review upon receipt of a detailed invoice.

Section 4.4 Payment.

All payments made to the Asset Representations Reviewer shall be made to the
account specified by the Asset Representations Reviewer from time to time in
writing to the Indenture Trustee, the Sponsor, the Servicer and the Issuer. For
the avoidance of doubt, there shall be no aggregate limit on the Review Fee,
reimbursable expenses, or indemnities payable by the Sponsor or the Issuer
(subject to Section 4.5) to the Asset Representations Reviewer pursuant to this
Article IV.

Section 4.5 Payments by the Issuer.

To the extent not paid by the Sponsor and outstanding for at least sixty
(60) days after receipt by the Indenture Trustee, the Sponsor, the Servicer and
the Issuer of the Review Invoice, the Asset Representations Reviewer may provide
notice to the Indenture Trustee, the Sponsor, the Servicer and the Issuer that
the Review Fee shall be paid by the Issuer pursuant to the priority of payments
set forth in Section 8.5(a) of the Indenture or Section 5.4(b) of the Indenture,
as applicable. After receipt of such notice, the Sponsor shall either (i) cause
the Servicer to include such Review Fee in the Servicer’s Report to be delivered
on the Determination Date following the receipt of such notice for payment on
the corresponding Payment Date (or, if such notice was received less than five
(5) Business Days prior to such Determination Date, on the next succeeding
Determination Date for payment on the related Payment Date) pursuant to the
priority of payments set forth in Section 8.5(a) of the Indenture or
Section 5.4(b) of the Indenture, as applicable or (ii) pay such Review Fee
directly to the Asset Representations Reviewer prior to the Payment Date
following receipt of such notice. The Asset Representations Reviewer
acknowledges and agrees that any payments payable by the Issuer under this
Agreement, including pursuant to this Article IV or Section 5.3, shall be
limited to amounts available to make such payments pursuant to Section 8.5(a) of
the Indenture and Section 5.4(b) of the Indenture, as applicable.

 

9



--------------------------------------------------------------------------------

ARTICLE V.

OTHER MATTERS PERTAINING TO THE ASSET REPRESENTATIONS REVIEWER

Section 5.1 Representations and Warranties of the Asset Representations
Reviewer.

Clayton hereby makes the following representations and warranties as of the date
hereof:

(a) Existence and Power. Clayton is a limited liability company validly existing
and in good standing under the laws of its state of formation and has, in all
material respects, full power and authority to own its assets and operate its
business as presently owned or operated, and to execute, to deliver and to
perform its obligations under this Agreement. Clayton has obtained all necessary
licenses and approvals in each jurisdiction where the failure to do so would
materially and adversely affect the ability of Clayton to perform its
obligations under this Agreement.

(b) Authorization and No Contravention. The execution, delivery and performance
by Clayton of the Transaction Documents to which it is a party have been duly
authorized by all necessary limited liability company action on the part of
Clayton and do not contravene or constitute a default under (i) any applicable
law, rule or regulation, (ii) its organizational documents or (iii) any material
indenture or material agreement or instrument to which Clayton is a party or by
which its properties are bound (other than violations of such laws, rules,
regulations, organizational documents, indentures, agreements or instruments
which do not affect the legality, validity or enforceability of any of such
agreements and which, individually or in the aggregate, would not materially and
adversely affect the transactions contemplated by, or Clayton’s ability to
perform its obligations under, this Agreement).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by Clayton of this Agreement other than (i) approvals and
authorizations that have previously been obtained and filings that have
previously been made and (ii) approvals, authorizations or filings which, if not
obtained or made, would not have a material adverse effect on the ability of
Clayton to perform its obligations under this Agreement.

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of Clayton enforceable against Clayton in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws affecting the enforcement of creditors’ rights generally and, if
applicable, the rights of creditors of corporations from time to time in effect
or by general principles of equity.

(e) No Proceedings. There are no actions, orders, suits or proceedings pending
or, to the knowledge of Clayton, threatened against Clayton before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or (ii) seek any determination or ruling that would materially
and adversely affect the performance by Clayton of its obligations under this
Agreement.

 

10



--------------------------------------------------------------------------------

(f) Eligibility. The Asset Representations Reviewer is an Eligible Asset
Representations Reviewer.

Section 5.2 Limitation of Liability of Asset Representations Reviewer.

To the fullest extent permitted by applicable law, the Asset Representations
Reviewer shall not be under any liability to the Issuer, the Servicer, the
Seller, the Indenture Trustee, the Owner Trustee, any Noteholder or any other
Person for any action taken or for refraining from the taking of an action in
its capacity as Asset Representations Reviewer pursuant to this Agreement, or
for errors in judgment, whether arising from express or implied duties under
this Agreement; provided, however, that this provision shall not protect the
Asset Representations Reviewer against any liability which would otherwise be
imposed by reason of willful misconduct, bad faith, breach of this Agreement or
negligence in the performance of its duties. In no event will the Asset
Representations Reviewer be liable for special, indirect or consequential loss
or damage (including loss of profit) even if the Asset Representations Reviewer
has been advised of the likelihood of the loss or damage and regardless of the
form of action.

The Asset Representations Reviewer and any director, officer, employee, or agent
may rely in good faith on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising hereunder. The Asset
Representations Reviewer shall not be under any obligation to appear in,
prosecute or defend any legal action which is not incidental to its duties as
Asset Representations Reviewer hereunder.

Section 5.3 Indemnification of Asset Representations Reviewer.

(a) The Sponsor will indemnify the Asset Representations Reviewer and its
officers, directors, employees and agents (each, an “ARR Indemnified Person”),
for all reasonable and documented costs, expenses, losses, damages and
liabilities resulting from any third-party claim arising out of the performance
of the Asset Representations Reviewer’s obligations under this Agreement
(including the costs and expenses of defending itself against any loss, damage
or liability), but excluding any cost, expense, loss, damage or liability
resulting from (i) the Asset Representations Reviewer’s willful misconduct, bad
faith or negligence or (ii) the Asset Representations Reviewer’s breach of any
of its representations, warranties or covenants in this Agreement. To the extent
not paid by the Sponsor and outstanding for at least sixty (60) days after
receipt by the Indenture Trustee, the Sponsor, the Servicer and the Issuer of an
invoice with reasonable detail of indemnification amounts, the Asset
Representations Reviewer may provide notice to the Indenture Trustee, the
Sponsor, the Servicer and the Issuer that any such indemnification amounts shall
be paid by the Issuer pursuant to the priority of payments set forth in
Section 8.5(a) of the Indenture or Section 5.4(b) of the Indenture, as
applicable. After receipt of such notice, the Sponsor shall either (i) cause the
Servicer to include such indemnification amounts in the Servicer’s Report to be
delivered on the Determination Date following the receipt of such notice for
payment on the corresponding Payment Date (or, if such notice was received less
than five (5) Business Days prior to such Determination Date, on the next
succeeding

 

11



--------------------------------------------------------------------------------

Determination Date for payment on the related Payment Date) pursuant to the
priority of payments set forth in Section 8.5(a) of the Indenture or
Section 5.4(b) of the Indenture, as applicable or (ii) pay such indemnification
amounts directly to the Asset Representations Reviewer prior to the Payment Date
following receipt of such notice.

(b) In case any such action, investigation or proceeding will be brought
involving an ARR Indemnified Person as contemplated by Section 5.3(a), the
Sponsor will assume the defense thereof, including the employment of counsel and
the payment of all expenses. The Asset Representations Reviewer will have the
right to employ separate counsel in any such action, investigation or proceeding
and to participate in the defense thereof and the reasonable fees and expenses
of such counsel will be paid by the Sponsor. In the event of any claim, action,
or proceeding for which indemnity will be sought pursuant to this Section 5.3,
the Asset Representations Reviewer’s choice of legal counsel shall be subject to
the good faith objection by the Sponsor to a conflict of interest under the
applicable rules of professional conduct. If there is a conflict, the Sponsor
will pay for the reasonable fees and expenses of separate counsel to the ARR
Indemnified Person. No settlement may be made without the approval of the
Sponsor and the ARR Indemnified Person, which approval will not be unreasonably
withheld.

(c) The indemnification set forth in this Section 5.3 will survive the
termination of this Agreement and the resignation or removal of the Asset
Representations Reviewer.

(d) If the Sponsor or the Issuer makes any payment under this Section 5.3 and
the ARR Indemnified Person later collects any of the amounts for which the
payments were made to it from others, the ARR Indemnified Person will promptly
repay the amount to the Sponsor or the Issuer, as applicable.

Section 5.4 Indemnification by Asset Representations Reviewer.

(a) To the fullest extent permitted by law, the Asset Representations Reviewer
shall indemnify and hold harmless each of the Issuer, the Sponsor, the Servicer
and the Indenture Trustee, and its respective officers, directors, successors,
assigns, legal representatives, agents, and servants (each an “Indemnified
Person”), from and against any and all fees, liabilities, obligations, losses,
damages, penalties, taxes, claims, actions, investigations, proceedings, costs,
expenses or disbursements (including reasonable legal fees, expenses and court
costs incurred by an Indemnified Person in connection with the enforcement of
any indemnification or other obligation of the Asset Representations Reviewer)
of any kind and nature whatsoever which may be imposed on, incurred by, or
asserted at any time against an Indemnified Person (whether or not also
indemnified against by any other person) which arose out of the negligence,
willful misconduct or bad faith of the Asset Representations Reviewer in the
performance of its obligations and duties under this Agreement; provided,
however, that the Asset Representations Reviewer shall not be liable for or
required to indemnify an Indemnified Person from and against expenses arising or
resulting from (i) the Indemnified Person’s own willful misconduct, bad faith or
negligence, or (ii) the breach of any representation, warranty or covenant made
by the Indemnified Person.

 

12



--------------------------------------------------------------------------------

(b) In case any such action, investigation or proceeding will be brought
involving an Indemnified Person as contemplated by Section 5.4(a), the Asset
Representations Reviewer will assume the defense thereof, including the
employment of counsel and the payment of all expenses. The Issuer, the Servicer,
the Sponsor and the Indenture Trustee each will have the right to employ
separate counsel in any such action, investigation or proceeding and to
participate in the defense thereof and the reasonable fees and expenses of such
counsel will be paid by the Asset Representations Reviewer. In the event of any
claim, action, or proceeding for which indemnity will be sought pursuant to this
Section 5.4, the Issuer’s, the Servicer’s, the Sponsor’s and the Indenture
Trustee’s choice of legal counsel shall be subject to the good faith objection
by the Asset Representations Reviewer to a conflict of interest under the
applicable rules of professional conduct. If there is a conflict, the Asset
Representations Reviewer will pay for the reasonable fees and expenses of
separate counsel to the Indemnified Person. No settlement may be made without
the approval of the Asset Representations Reviewer and the Indemnified Person,
which approval will not be unreasonably withheld.

(c) The indemnification set forth in this Section 5.4 will survive the
termination or assignment of this Agreement and the resignation or removal of
the Asset Representations Reviewer or any Indemnified Person.

ARTICLE VI.

REMOVAL, RESIGNATION; SUCCESSOR ASSET REPRESENTATION REVIEWER

Section 6.1 Eligibility Requirements for Asset Representations Reviewer. The
Asset Representations Reviewer must be an Eligible Asset Representations
Reviewer.

Section 6.2 Resignation and Removal of Asset Representations Reviewer.

(a) No Resignation of Asset Representations Reviewer. The Asset Representations
Reviewer may not resign as Asset Representations Reviewer except (i) if the
Asset Representations Reviewer is no longer an Eligible Asset Representations
Reviewer, (ii) upon a determination that the performance of its duties under
this Agreement is no longer permissible under applicable law, as evidenced by an
Opinion of Counsel delivered to the Issuer, the Sponsor and the Indenture
Trustee, or (iii) if it does not receive payment in full of any amounts required
to be paid to the Asset Representations Reviewer in accordance with the terms of
Article IV and pursuant to an undisputed invoice. Without limiting the
foregoing, the Asset Representations Review shall promptly resign if it is no
longer an Eligible Asset Representations Reviewer. If the Asset Representations
Reviewer resigns pursuant to clause (ii) above, the Asset Representations
Reviewer shall deliver a notice of resignation to the Issuer and the Servicer,
with a copy to the Indenture Trustee, no less than thirty (30) days prior to the
date of its resignation.

(b) Removal of Asset Representations Reviewer. If any of the following events
occur, the Indenture Trustee may, or, at the direction of Noteholders evidencing
a majority of the aggregate Outstanding Amount of the Notes shall, by notice to
the Asset Representations Reviewer, remove the Asset Representations Reviewer
and terminate its rights and obligations under this Agreement:

(i) the Asset Representations Reviewer is no longer an Eligible Asset
Representations Reviewer;

 

13



--------------------------------------------------------------------------------

(ii) the Asset Representations Reviewer breaches any of its representations,
warranties, covenants or obligations in this Agreement; or

(iii) a Bankruptcy Event of the Asset Representations Reviewer occurs.

(c) Notice of Resignation or Removal. The Servicer will notify the Issuer, the
Owner Trustee and the Indenture Trustee of any resignation or removal of the
Asset Representations Reviewer.

Section 6.3 Successor Asset Representations Reviewer.

(a) Engagement of Successor Asset Representations Reviewer. Following the
resignation or removal of the Asset Representations Reviewer, (i) if the
Delinquency Percentage has exceeded the Delinquency Trigger as of the most
recent Payment Date, the Indenture Trustee (at the direction of the Noteholders,
provided, that if the Indenture Trustee has received conflicting or inconsistent
requests from two or more groups of Noteholders, each representing less than the
majority of the Note Balance, the Indenture Trustee shall follow the direction
of the Noteholders representing the greater percentage of the Note Balance) and
(ii) if the Delinquency Percentage has not exceeded the Delinquency Trigger as
of the most recent Payment Date, the Sponsor, will appoint a successor Asset
Representations Reviewer which is an Eligible Asset Representations Reviewer.

(b) Effectiveness of Resignation or Removal. No resignation or removal of the
Asset Representations Reviewer will be effective until the successor Asset
Representations Reviewer has executed and delivered to the Issuer, the Sponsor
and the Servicer an agreement accepting its engagement and agreeing to perform
the obligations of the Asset Representations Reviewer under this Agreement or
entered into a new agreement with the Issuer and the Servicer on substantially
the same terms as this Agreement.

(c) Transition and Expenses. If the Asset Representations Review resigns or is
removed, the Asset Representations Reviewer will cooperate with the Issuer and
take all actions reasonably requested to assist the Issuer in making an orderly
transition of the Asset Representations Reviewer’s rights and obligations under
this Agreement to the successor Asset Representations Reviewer. Except for a
permitted resignation pursuant to Section 6.2(a)(iii), the Asset Representations
Reviewer will pay the reasonable expenses (including the fees and expenses of
counsel) of transitioning the Asset Representations Reviewer’s obligations under
this Agreement and preparing the successor Asset Representations Reviewer to
take on such obligations on receipt of an invoice with reasonable detail of the
expenses from the Issuer or the successor Asset Representations Reviewer.

Section 6.4 Merger, Consolidation or Succession. Any Person (a) into which the
Asset Representations Reviewer is merged or consolidated, (b) resulting from any
merger or consolidation to which the Asset Representations Reviewer is a party
or (c) succeeding to the business of the Asset Representations Reviewer, if that
Person is an Eligible Asset Representations Reviewer, will be the successor to
the Asset Representations Reviewer under this Agreement. Such Person will
execute and deliver to the Issuer, the Sponsor and the Servicer an agreement to
assume the Asset Representations Reviewer’s obligations under this Agreement
(unless the assumption happens by operation of law).

 

14



--------------------------------------------------------------------------------

ARTICLE VII.

TREATMENT OF CONFIDENTIAL INFORMATION

Section 7.1 Confidential Information.

(a) Confidential Information Defined. For the purposes of this Agreement,
“Confidential Information” means information that (i) is identified as
non-public, confidential or proprietary information or (ii) a reasonable person
would deem to be non-public, confidential or proprietary information of a party
(the “Disclosing Party”) that is disclosed to the other party (the “Receiving
Party”) by the Disclosing Party or any of its Representatives in connection with
the performance of this Agreement, including but not limited to: (A) business or
technical processes, formulae, source codes, object code, product designs,
sales, cost and other unpublished financial information, customer information,
product and business plans, projections, marketing data or strategies, trade
secrets, intellectual property rights, know-how, expertise, methods and
procedures for operation, information about employees, customer names, business
or technical proposals, and any other information which is or should reasonably
be understood to be confidential or proprietary to the Disclosing Party;
(B) Personally Identifiable Information (as defined in Section 7.2 of this
Agreement) and (C) Review Materials. The foregoing definition of Confidential
Information applies to: (i) all such information, whether tangible or intangible
and regardless of the medium in which it is stored or presented; and (ii) all
copies of such information, as well as all memoranda, notes, summaries,
analyses, computer records, and other materials prepared by the Receiving Party
or any of its employees, agents, advisors, directors, officers, and
subcontractors (collectively “Representatives”) that contain or reflect the
Confidential Information.

(b) Use of Confidential Information. Each party acknowledges that during the
term of this Agreement it may be exposed to or acquire Confidential Information
of the other party or its Affiliates. The Receiving Party shall hold the
Confidential Information of the Disclosing Party in strict confidence and will
not disclose such information except to its Representatives who have a need to
know such information in connection with the performance of this Agreement and
who are informed by the Receiving Party of the confidential nature of the
Confidential Information and are directed by the Receiving Party to treat the
Confidential Information in a manner consistent with the terms of this
Agreement. The Receiving Party shall be responsible for the breach of this
Agreement by any of its Representatives. The Receiving Party will hold and
protect the Disclosing Party’s Confidential Information using the same degree of
care that it uses to protect its own confidential, non-public and/or proprietary
information, but in no event with less than a commercially reasonable standard
of care.

 

15



--------------------------------------------------------------------------------

(c) Exceptions. Confidential Information shall not include, and this Agreement
imposes no obligations with respect to, information that:

 

  (i)

was, at the time of disclosure to the Receiving Party, in the public domain or,
after disclosure to the Receiving Party, has become part of the public domain
through no act or omission of the Receiving Party;

 

  (ii)

was in the possession of the Receiving Party, with confidentiality restrictions,
at the time of disclosure to the Receiving Party hereunder;

 

  (iii)

was or hereafter is independently developed by a party outside of this Agreement
and without use of, reference to, access to or reliance on any Confidential
Information of the other party; or

 

  (iv)

was lawfully and independently obtained by the Receiving Party from a third
party who, to the knowledge of the Receiving Party after reasonable inquiry, is
not subject to an obligation of confidentiality or otherwise prohibited from
disclosing or transmitting the information to the Receiving Party.

The foregoing exceptions shall not apply to any Personally Identifiable
Information, which shall remain confidential in all circumstances, except as
required or permitted to be disclosed by applicable law, statute, or regulation.

(d) Disclosure by Operation of Law. If any party or any of its Representatives
is requested or required (orally or in writing, by law, regulation or
interrogatory, request for information or documents, court order, subpoena,
deposition, administrative proceedings, inspection, audit, civil investigative
demand or other legal, governmental or regulatory process) to disclose all or
any part of any Confidential Information, such party shall (i) to the extent
permitted by law, rule and regulation, promptly notify the other party of the
existence, terms and circumstances surrounding such request; (ii) consult with
the other party on the advisability of taking legally available steps to resist
or narrow such request and cooperate with such party on any steps it considers
advisable; and (iii) if disclosure of the Confidential Information is required
or deemed advisable, exercise commercially reasonable efforts to obtain an
order, stipulation or other reliable assurance that confidential treatment shall
be accorded to such portion of the Confidential Information to be disclosed.
Each party shall reimburse the other party for reasonable legal fees and
expenses incurred in connection with such party’s efforts to comply with this
section. Notwithstanding anything to the contrary contained herein, the Servicer
and its Affiliates may disclose Confidential Information, without notice to the
Asset Representations Reviewer, to any governmental agency, regulatory authority
or self-regulatory authority (including, without limitation, bank and securities
examiners) having or claiming to have authority to regulate or oversee any
aspect of the Servicer’s business or that of its Affiliates in connection with
the exercise of such authority or claimed authority.

(e) Return of Confidential Information. Upon the written request of the
Disclosing Party, the Receiving Party shall return or destroy all Confidential
Information to the Disclosing Party provided to it pursuant to this Agreement;
provided, however, (i) the Receiving Party shall be permitted to retain copies
of the Disclosing Party’s Confidential Information solely for archival, audit,
disaster recovery, legal, and/or regulatory purposes or, if longer, for the
period of time set forth in Section 3.14, and (ii) the Receiving Party shall be
permitted to retain copies of the Disclosing Party’s Confidential Information to
the extent it would be unreasonably

 

16



--------------------------------------------------------------------------------

burdensome to return or destroy such Confidential Information; provided further,
that (x) any Confidential Information so retained will remain subject to the
obligations and restrictions contained in this Agreement, notwithstanding any
termination hereof, and (y) the Receiving Party will not use the retained
Confidential Information for any other purpose.

(f) Remedies. Each of the parties acknowledges that all Confidential Information
of the other party is considered to be proprietary and of competitive value, and
in many instances, trade secrets. Each of the parties hereto agrees that because
of the unique nature of such Confidential Information, any breach of this
Section by it or its Representatives would cause irreparable harm to the
Disclosing Party and that money damages and other remedies available at law in
the event of a breach would not be adequate to compensate the Disclosing Party
for any such breach. Accordingly, each party shall be entitled, without the
requirement of posting a bond or other security, to equitable relief, including,
without limitation, injunctive relief and specific performance, as a remedy for
any such breach. Such relief shall be in addition to, and not in lieu of, all
other remedies available to such party, whether under this Agreement, at law or
in equity.

Section 7.2 Safeguarding Personally Identifiable Information.

(a) Definition. “Personally Identifiable Information”, or “PII”, means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail address, account number(s), identification
number(s), any other actual or assigned attribute associated with or
identifiable to an individual and any information that when used separately or
in combination with other information could identify an individual, as further
described in § 501(b) of the Gramm-Leach-Bliley Act and the Interagency
Guidelines Establishing Standards for Safeguarding Customer Information (12
C.F.R. Section 208, Appendix D-2) (collectively, the “Privacy Laws”), that is
provided or made available to the Asset Representations Reviewer pursuant to
this Agreement.

(b) Non-Disclosure. To the extent the Asset Representations Reviewer receives
Personally Identifiable Information in the performance its obligations
hereunder, the Asset Representations Reviewer agrees that it will not disclose
or use any Personally Identifiable Information except (i) to the extent
necessary to carry out its obligations under the Agreement and for no other
purpose; or (ii) as may be required by valid operation of law.

(c) Safeguards. To the extent the Asset Representations Reviewer receives
Personally Identifiable Information in the performance of services under this
Agreement, the Asset Representations Reviewer represents and warrants that it
has, and will continue to have adequate administrative, technical, and physical
safeguards: (i) to ensure the security and confidentiality of Personally
Identifiable Information; (ii) to protect against any anticipated threats or
hazards to the security or integrity of Personally Identifiable Information; and
(iii) to protect against unauthorized acquisition of, access to or use of
Personally Identifiable Information which could result in a “breach” as that
term is defined under applicable Privacy Laws.

 

17



--------------------------------------------------------------------------------

(d) Information. The Asset Representations Reviewer agrees to provide the Issuer
and the Sponsor with information regarding its privacy and information security
systems, policies and procedures as the Issuer may reasonably request relating
to compliance with this Agreement and applicable Privacy Laws. The Asset
Representations Reviewer agrees to provide training in the Privacy Laws and the
Asset Representations Reviewer’s information security policies to all personnel
whose duties pursuant to this Agreement could bring them in contact with
Personally Identifiable Information.

(e) Breach. In the event of any actual or apparent theft, unauthorized use or
disclosure of any Personally Identifiable Information, the Asset Representations
Reviewer will commence all reasonable efforts to investigate and correct the
causes and remediate the results thereof. As soon as practicable following
discovery of any such event, the Asset Representations Reviewer will provide the
Issuer, the Servicer and the Sponsor notice thereof, and shall cooperate with
the Servicer and the Sponsor (including by providing any further information and
assistance as may be reasonably requested) to expeditiously implement the data
security breach investigation and response protocols of the Servicer and the
Sponsor.

ARTICLE VIII.

OTHER MATTERS PERTAINING TO THE ISSUER

Section 8.1 Termination of this Agreement.

This Agreement will terminate, except for obligations under Section 5.3,
Section 5.4, Section 9.13 and Article VII, on the earlier of (a) the payment in
full of all outstanding Notes and the satisfaction and discharge of the
Indenture and (b) the date the Issuer is terminated under the Trust Agreement.

Section 8.2 Limitation of Liability. It is expressly understood and agreed by
the parties that (a) this document is executed and delivered by BNY Mellon Trust
of Delaware, not individually or personally, but solely as Owner Trustee of the
Issuer, in the exercise of the powers and authority conferred and vested in it,
pursuant to the Trust Agreement, (b) each of the representations, warranties,
covenants, undertakings and agreements herein made on the part of the Issuer is
made and intended not as personal representations, warranties, covenants
undertakings and agreements by BNY Mellon Trust of Delaware, but is made and
intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on BNY Mellon Trust of
Delaware, individually or personally, to perform any covenant either expressed
or implied contained herein, all such liability, if any, being expressly waived
by the parties hereto and by any person claiming by, through or under the
parties hereto, and (d) under no circumstances shall BNY Mellon Trust of
Delaware be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or under the Notes or any of the other Transaction Documents or in any
of the certificates, notices or agreements delivered pursuant thereto, as to all
of which recourse shall be had solely to the assets of the Issuer.

 

18



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS PROVISIONS

Section 9.1 Amendment.

(a) Any term or provision of this Agreement may be amended by the Sponsor, the
Servicer and the Asset Representations Reviewer without the consent of the
Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee or any other
Person subject to the satisfaction of one of the following conditions:

(i) the Sponsor or the Servicer delivers an Opinion of Counsel to the Indenture
Trustee to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Servicer notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment;

provided, that no amendment pursuant to this Section 9.1(a) shall be effective
which affects the rights, protections or duties of the Indenture Trustee or the
Owner Trustee without the prior written consent of such Person.

(b) This Agreement may also be amended from time to time by the Sponsor, the
Servicer and the Asset Representations Reviewer, with the consent of the Holders
of Notes evidencing not less than a majority of the aggregate principal balance
of the Controlling Class, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders, provided, that no
amendment pursuant to this Section 9.1(b) shall be effective which affects the
rights, protections or duties of the Indenture Trustee or the Owner Trustee
without the prior written consent of such Person. It will not be necessary for
the consent of Noteholders to approve the particular form of any proposed
amendment or consent, but it will be sufficient if such consent approves the
substance thereof. The manner of obtaining such consents (and any other consents
of Noteholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders will be subject to such
reasonable requirements as the Indenture Trustee may prescribe, including the
establishment of record dates pursuant to the Depository Agreement.

(c) Any term or provision of this Agreement may also be amended from time to
time by the Sponsor, the Servicer and the Asset Representations Reviewer for the
purpose of conforming the terms of this Agreement to the description thereof in
the Prospectus or, to the extent not contrary to the Prospectus, to the
description thereof in an offering memorandum with respect to the Non-Investment
Grade Notes or the Certificates without the consent of the Indenture Trustee,
any Noteholder, the Issuer, the Owner Trustee or any other Person, provided,
however, that the Sponsor, the Servicer and the Asset Representations Reviewer
shall provide written notification of the substance of such amendment to the
Indenture Trustee, the Issuer and the Owner Trustee and promptly after the
execution of such amendment, the Sponsor and the Servicer shall furnish a copy
of such amendment to the Indenture Trustee, the Issuer and the Owner Trustee.

 

19



--------------------------------------------------------------------------------

(d) Prior to the execution of any amendment or consent pursuant to this
Section 9.1, the Sponsor shall provide written notification of the substance of
such amendment to each Rating Agency; and promptly after the execution of any
such amendment or consent, the Sponsor shall furnish a copy of such amendment or
consent to each Rating Agency and the Indenture Trustee.

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which adversely affects the Owner Trustee’s or the Indenture
Trustee’s, as applicable, own rights, duties or immunities under this Agreement.

Section 9.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by electronic transmission (when receipt is confirmed by telephone
or reply email from the recipient), and addressed in each case as specified on
Schedule I to the Sale Agreement, or at such other address as shall be
designated by any of the specified addressees in a written notice to the other
parties hereto. Delivery shall occur only upon receipt or reported tender of
such communication by an officer of the recipient entitled to receive such
notices located at the address of such recipient for notices hereunder.

Section 9.3 Severability Clause.

This Agreement constitutes the entire agreement between the Asset
Representations Reviewer, the Issuer, the Servicer, and the Sponsor. All prior
representations, statements, negotiations and undertakings with regard to the
subject matter hereof are superseded hereby.

If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remaining terms and provisions of this Agreement, or the application of such
terms or provisions to persons or circumstances other than those as to which it
is held invalid or unenforceable, shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

Section 9.4 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

Section 9.5 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

 

20



--------------------------------------------------------------------------------

Section 9.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

Section 9.7 Waivers. No failure or delay on the part of the Servicer, the Asset
Representations Reviewer, the Issuer or the Indenture Trustee in exercising any
power or right hereunder (to the extent such Person has any power or right
hereunder) shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
any party hereto in any case shall entitle it to any notice or demand in similar
or other circumstances. No waiver or approval by either party under this
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

Section 9.8 Entire Agreement. This Agreement contains a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter thereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter thereof, superseding all prior
oral or written understandings. There are no unwritten agreements among the
parties.

Section 9.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

Section 9.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

Section 9.11 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

Section 9.12 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general

 

21



--------------------------------------------------------------------------------

assignment for the benefit of its creditors generally, any party hereto or any
other creditor of such Bankruptcy Remote Party, and (ii) such party shall not
commence, join with any other Person in commencing or institute with any other
Person, any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section shall survive the
termination of this Agreement.

Section 9.13 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought and maintained in
such courts and waives any objection that it may now or hereafter have to the
venue of such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.2 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

Section 9.14 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and the Indenture Trustee shall be an express
third-party beneficiary hereof and may enforce the provisions hereof as if it
were a party hereto. Except as otherwise provided in this Section, no other
Person will have any right hereunder.

[Remainder of Page Intentionally Left Blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Franco Harris

  Name: Franco Harris   Title: Vice President, Treasury Capital Markets CAPITAL
ONE PRIME AUTO RECEIVABLES TRUST 2019-1 By:  

BNY MELLON TRUST OF DELAWARE,

not in its individual capacity but solely as Owner Trustee

By:  

/s/ Kristine K. Gullo

  Name: Kristine K. Gullo   Title: Vice President CLAYTON FIXED INCOME SERVICES
LLC, as Asset Representations Reviewer By:  

/s/ Robert Harris

  Name: Robert Harris   Title: Secretary

 

S-1   COPAR 2019-1 Asset Representations Review Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g756523dsp155.jpg]

 

 

Capital One Agreed Upon Procedures

Representation

 

  a)

Characteristics of Receivables

As of the Cut-Off Date (or such other date as may be specifically set forth
below), each Receivable:

(i) has been fully and properly executed or electronically authenticated by the
Obligor thereto;

(ii) has been originated by a Dealer to finance the retail sale by that Dealer
of the related Financed Vehicle and has been purchased by the Bank from that
Dealer;

(iii) as of the Closing Date, is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions have been commenced that would result in a first
priority security interest in the Financed Vehicle in favor of the Originator,
as secured party;

(iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

(v) provided, at origination, for level monthly payments which fully amortize
the initial Principal Balance over the original term; provided, that the amount
of the first or last scheduled payment may be different from the level payment
but in no event more than three times the level monthly payment;

(vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables;

(vii) was originated in the United States;

(viii) is secured by a new or used automobile, light duty truck, SUV or van;

(ix) has a Contract Rate of at least 2.00%;

(x) had an original term to maturity of not more than 75 months and each
Receivable has a remaining term to maturity, as of the Cut-Off Date, of not more
than 69 months and not less than 1 month;

 

Exh. A - 1



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

(xi) has an Outstanding Principal Balance of at least $1,000.00;

(xii) has a final scheduled payment due on or before January 25, 2025;

(xiii) was not more than 29 days past due as of the Cut-Off Date;

(xiv) was not noted in the records of the Servicer as being the subject of any
verified bankruptcy or insolvency Proceeding;

(xv) is a Simple Interest Receivable; and

(xvi) provides that a prepayment by the related Obligor will fully pay the
Principal Balance and accrued interest through the date of prepayment based on
the Receivable’s Contract Rate.

Documents

Retail Sale Contract

Title Documents

Receivable File

Schedule of Receivables

Servicing System/Data Tape

Procedures to be Performed

 

  i)

Confirm the contract was signed or electronically authenticated by the Obligor

 

  ii)

Origination of the Receivable

 

  a.

Review the Retail Sale Contract and confirm that Capital One, National
Association or another Approved Party is listed as the Assignee within the
Assignment Section1

 

  iii)

Security Interest Enforcement

 

  a.

Confirm the title documents show Capital One, National Association or another
Approved Party as the first lienholder

 

  b.

Review the servicing system and confirm the Rpt. Branch Code in the system
matches the Rpt. Branch Code for the transaction related to the deal

 

  iv)

Customary and Enforceable Provisions

 

  a.

Confirm the Contract form number is listed on the Approved Contract Form List2

 

 

1 

“Approved Party” means a party specified as an “Approved Party” on the list of
Approved Parties provided by Capital One to Clayton.

2 

“Approved Contract Form List” means a list of Approved Contract Forms provided
by Capital One to Clayton.

 

Exh. A - 2



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

  v)

Fully Amortizing Payment Schedule

 

  a.

Confirm all payments are equivalent with the possible exception that the first
and last payments may be different from the level monthly payment

 

  i.

If the first and last payments are different from the level monthly payment,
confirm that these payments are no more than three times the level monthly
payment amount

 

  b.

Review the Truth in Lending section of the Retail Sale Contract and calculate
the product of the Amount of Payments with the Number of Payments and confirm
that this amount is equal to the Total of Payments

 

  vi)

Provides for Interest at the Contract Rate

 

  a.

Review the Schedule of Receivables and confirm that the stated rate is equal to
the APR as shown in the Federal Truth in Lending section of the Retail Sale
Contract

 

  vii)

Origination of the Receivable

 

  a.

Review the Retail Sale Contract and confirm the Dealer address is in the United
States

 

  viii)

Condition, Make and Model of Financed Vehicle

 

  a.

Review the New/Used section of the Retail Sale Contract and confirm that the
Financed Vehicle is stated to be new or used

 

  b.

Review the “Year and Make” and “Model” sections of the Retail Sale Contract and
confirm that the Financed Vehicle constitutes an automobile, light-duty truck,
SUV or van

 

  ix)

Contract Annual Percentage Rate

 

  a.

Review the Federal Truth in Lending Section of the Retail Sale Contract and
Confirm that the Annual Percentage Rate is greater than the minimum allowed
percentage rate

 

  x)

Remaining Maturity Date

 

  a.

Confirm that the Number of Payments section within the Truth in Lending section
of the Retail Sale Contract indicates a number of payments that does not exceed
the maximum allowable number of payments

 

  b.

Review the Data Tape and confirm that the remaining term to maturity is within
the stated allowable limits

 

Exh. A - 3



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

  xi)

Outstanding Principal Balance

 

  a.

Review the Data Tape and confirm that the Unpaid Principal Balance as of the
Cut-Off Date is within the stated allowable limits

 

  xii)

Final Schedule Payment Date

 

  a.

Review the Data Tape and confirm that the Final Scheduled Payment Due Date will
occur on or before the latest allowable final payment date

 

  xiii)

Days Past Due

 

  a.

Review the data file and confirm the Receivable was not more than 29 days past
due as of the Cut-Off Date

 

  xiv)

Bankruptcy

 

  a.

Review the Receivable File and any applicable servicing notes and confirm there
is no indication of pending bankruptcy or insolvency proceedings as of the
Cut-Off Date

 

  xv)

Force Place Insurance

 

  a.

Review the servicing system and confirm the Receivable did not have Force Place
Insurance as of the Cut-Off Date

 

  xvi)

Simple Interest Receivable

 

  a.

Confirm that interest under the Contract is calculated pursuant to the Simple
Interest Method

 

  b.

Review the payment history and confirm the first payment was appropriately
applied to principal and interest

 

  xvii)

Prepayment

 

  a.

Confirm the Contract contains the appropriate Prepayment Disclosures

 

  xviii)

If sections i through xvii are confirmed, then Test Pass

 

Exh. A - 4



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

Representation

Compliance with Law

The Receivable complied at the time it was originated or made in all material
respects with all requirements of applicable federal, state and local laws, and
regulations thereunder, except where the failure to comply (i) was remediated or
cured in all material respects prior to the Cut-Off Date, or (ii) would not
render such Receivable unenforceable or create liability for COAR or the Issuer,
as an assignee of such Receivable.

Documents

Retail Sale Contract

Servicing System/Data Tape

Approved Contract Form List

Procedures to be Performed

 

  i)

Confirm the Contract Form number and revision date are on the Approved Contract
Form List

 

  ii)

Confirm the Contract is complete

 

  a.

Confirm that all lines in the Contract are filled out appropriately

 

  b.

Confirm the Name and address of Creditor, APR, Finance Charge, Amount of
Payments, Total of Payments and Total Sale Price are properly filled out

 

  c.

Confirm all lines on the Contract are completed or properly left blank

 

  iii)

Confirm the Amount Financed is correctly calculated

 

  a.

Calculate the Amount Financed using the Cash Price, Total Down Payment and Total
Amount Paid on Buyer’s Behalf

 

  b.

Confirm the Calculated Amount Financed matches the Amount Financed as stated
within the Truth in Lending section of the Contract

 

  iv)

Confirm the Total Sale Price is correctly calculated

 

  a.

Calculate the Total Sale Price by taking the difference of the Total of Payments
as stated within the Truth in Lending section and the Total Down Payment as
stated within the Itemization of Amount Financed

 

  b.

Confirm the Calculated Total Sale Price matches the Total Sale Price as stated
within the Truth in Lending section of the Contract

 

Exh. A - 5



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

  v)

Confirm the Total of Payments is correctly calculated

 

  a.

Calculate the Total of Payments by taking the product of the Number of Payments
and Amount of Payments as stated within the Truth in Lending section of the
Contract

 

  b.

Confirm the Calculated Total of Payments from step (a) is equal to the Total of
Payments as stated within the Truth in Lending section of the Contract

 

  c.

Calculate the Total of Payment by taking the sum of the Finance Charge and
Amount Financed as stated within the Truth in Lending section of the Contract

 

  d.

Confirm the Calculated Total of Payments from step (c) is equal to the Total of
Payments as stated within the Truth in Lending section of the Contract

 

  vi)

Confirm the APR is correctly calculated

 

  a.

Calculate the APR using information within the Truth in Lending section of the
Contract

 

  b.

Confirm the Calculated APR is within an acceptable range of the APR as stated
within the Truth in Lending Section of the Contract

 

  vii)

Confirm the first payment due date as stated within the When Payments are Due
section of the Truth in Lending section of the Contract is within an acceptable
timeframe of the Contract Date

 

  viii)

If Steps i through vii are confirmed, then Test Pass

 

Exh. A - 6



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

Representation

Binding Obligation

The Receivable constitutes the legal, valid and binding payment obligation in
writing of the Obligor, enforceable by the holder thereof in accordance with its
terms, except (i) as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, liquidation or other similar laws and equitable
principles relating to or affecting the enforcement of creditors’ rights
generally and (ii) as such Receivable may be modified by the application after
the Cut-Off Date of the Servicemembers Civil Relief Act, as amended, to the
extent applicable to the related Obligor.

Documents

Retail Sale Contract

Procedures to be Performed

 

  i)

Confirm the Contract Form number is on the Approved Contract Form List

 

  ii)

Confirm the borrower and co-borrower (if applicable) signed the Contract

 

  iii)

If Steps i and ii are confirmed, then Test Pass

 

Exh. A - 7



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

Representation

Receivable in Force

The Receivable has not been satisfied, subordinated or rescinded nor do the
records of the Servicer indicate that the related Financed Vehicle been released
from the lien of such Receivable in whole or in part.

Documents

Servicing System/Data Tape

Title Documents

Procedures to be Performed

 

  i)

Confirm the Receivable exists on the Servicing System as an active Receivable

 

  ii)

Confirm the title documents show Capital One, National Association or another
Approved Party as the first lienholder

 

  iii)

If Steps i and ii are confirmed, then Test Pass

 

Exh. A - 8



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

Representation

No Default; No Waiver

Except for payment delinquencies continuing for a period of not more than 29
days as of the Cut-Off Date or the failure of the Obligor to maintain physical
damage insurance covering the related Financed Vehicle in accordance with the
requirements of the Receivable, the records of the Servicer did not disclose
that any default, breach, violation or event permitting acceleration under the
terms of the Receivable existed as of the Cut-Off Date.

Documents

Receivable File

Servicing System/Data Tape

Procedures to be Performed

 

  i)

Confirm there is no indication of a default, breach, violation or event that
would permit acceleration under the terms of the Receivable except for payment
default within 29 days of the Cut-Off Date

 

  ii)

Confirm that no continuing condition would constitute a default, breach,
violation or event permitting acceleration under the terms of the Receivable

 

  iii)

If Steps (i) and (ii) are confirmed, then Test Pass

 

Exh. A - 9



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

Representation

Insurance

The Receivable requires that the Obligor thereunder obtain physical damage
insurance covering the related Financed Vehicle.

Documents

Retail Sale Contract

Procedures to be Performed

 

  i)

Confirm the Retail Sale Contract contains language that required the Obligor to
obtain and maintain insurance against physical damage to the Financed Vehicle

 

  ii)

If confirmed, then Test Pass

 

Exh. A - 10



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

Representation

No Government Obligor

The Obligor on the Receivable is not the United States of America or any state
thereof or any local government, or any agency, department, political
subdivision or instrumentality of the United States of America or any state
thereof or any local government.

Documents

Retail Sale Contract

Procedures to be Performed

 

  i)

Review the buyer section on the Contract and confirm a person’s or business name
is reported

 

  ii)

If the buyer section on the Contract does not report a person’s or business
name, confirm internet search results do not indicate the buyer to be a
government agency, department, political subdivision or instrumentality

 

  iii)

If (i) and (ii) are confirmed, then Test Pass

 

Exh. A - 11



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

Representation

Assignment

No Receivable has been originated in, or is subject to the laws of, any
jurisdiction under which the sale, transfer, assignment, contribution,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.

Documents

Retail Sale Contract

Receivable File

Servicing System

Procedures to be Performed

 

  i)

Confirm the Retail Sale Contract was completed on a contract form included in
the Approved Contract Form List

 

  ii)

If Step (i) is confirmed, then Test Pass

 

Exh. A - 12



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

Representation

Good Title

As of the Closing Date and immediately prior to the sale and transfer
contemplated in the Purchase Agreement, the Bank had good and marketable title
to and was the sole owner of each Receivable free and clear of all Liens created
by the Bank (except any Lien which will be released prior to assignment of such
Receivable thereunder), and, immediately upon the sale and transfer by the Bank
to COAR, COAR will have good and marketable title to each Receivable, free and
clear of all Liens created by COAR (other than Permitted Liens). Immediately
upon the sale and transfer by COAR to the Issuer pursuant to the Sale Agreement,
the Issuer will have good and marketable title to each Receivable, free and
clear of all Liens created by the Issuer (other than Permitted Liens).

Documents

Title Documents

Procedures to be Performed

 

  i)

Confirm the title documents show Capital One, National Association or another
Approved Party as the first lienholder

 

  ii)

Review the servicing system and confirm the Rpt. Branch Code in the system
matches the Rpt. Branch Code for the transaction related to the deal

 

  iii)

If (i) and (ii) are confirmed, then Test Pass

 

Exh. A - 13



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

Representation

Characterizations of Receivables

Each Receivable constitutes either “tangible chattel paper,” “electronic chattel
paper,” an “account,” an “instrument,” or a “general intangible,” each as
defined in the UCC.

Documents

Contract

Title Documents

Approved Contract Form List

Procedures to be Performed

 

  i)

Confirm the Contract form number is on the Approved Contract Form List

 

  ii)

Confirm the Amount Financed as reported on the Contract is greater than zero

 

  iii)

Confirm there is documentation of a lien against the financed vehicle

 

  iv)

If tests (i) through (iii) are confirmed, then Test Pass

 

Exh. A - 14



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

Representation

One Original

There is only one executed original, electronically authenticated original or
authoritative copy of the Contract (in each case within the meaning of the UCC)
related to each Receivable.

Documents

Contract

Procedures to be Performed

 

  i)

Confirm there is a final version of the Contract available for review

 

  ii)

Confirm the Contract was signed by the buyer(s) and the Dealer

 

  iii)

If (i) and (ii) are confirmed, then Test Pass

 

Exh. A - 15



--------------------------------------------------------------------------------

LOGO [g756523dsp155.jpg]

 

Representation

No Defenses

The records of the Servicer do not reflect any material facts which have not
been remediated or cured which would constitute the basis for any right of
rescission, offset, claim, counterclaim or defense with respect to such
Receivable or the same being asserted or threatened with respect to such
Receivable.

Documents

Receivable File

Procedures to be Performed

 

  i)

Review the Receivable File and servicing system and confirm there is no evidence
of litigation or other attorney involvement as of the Cut-Off Date

 

  ii)

If confirmed, then Test Pass

 

Exh. A - 16